Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 1 of 18 PagelD #: 52

 

FILED
MAR 16 2021 |

   
 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
MEWE.COM ACCOUNTS, “GREG W”
(GREGW62@HOTMAIL.COM) AND
“BUZZA W” (GREGW62@YMAIL.COM) ,
THAT IS STORED AT PREMISES
CONTROLLED BY MEWE.COM

Case No.

 

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
I, Michael D. Fleener, being duly sworn, do hereby depose and

state as follows:

Es INTRODUCTION

1. I am a Special Agent with the U.S. Department of Homeland
Security, Homeland Security Investigations (“HSI”), and have been
so employed since April 2001 (formerly U.S. Customs Service). I
am currently assigned to the Office of the Resident Agent in
Charge, in Charleston, West Virginia. Prior to becoming a Special
Agent, I was employed as a police officer in Lexington, Kentucky,
from July 1995 to March 2001. I also served in the United States
Marine Corps as a military police officer from April 1990 to July
1995. As a Special Agent, I am authorized to investigate
violations of the laws of the United States and to execute warrants

issued under the authority of the United States. For the past 16
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 2 of 18 PagelD #: 53

years, I have investigated violations of federal law including the
online exploitation of minors, particularly in relation to
violations of Title 18, United States Code, Sections 2251, 2252A
and 2423(b} and (c}. I have participated in the execution of search
Warrants involving child exploitation and child pornography
offenses, and the search and seizure of computers and other digital
devices related to those. offenses. T am a member of the West
Virginia Internet Crimes Against Children (“WV ICAC”’) Task Force
and work with other federal, state, and iocal iaw enforcement
personnel in the investigation of crimes involving the sexual
exploitation of children.

IT. PURPOSE OF THE AFFIDAVIT

 

2. The statements contained in this affidavit are based
on my knowledge or information provided by MeWe.com and the
National Center for Missing and Exploited Children (NCMEC). This
affidavit is being submitted for the limited purpose of securing
a search warrant. I have not included each and every fact known
to me concerning this investigation, I have set forth only the
Facts necessary to establish probable cause that violations of
Title 18, United States Code, § 2252A(a) (5) (B), possession of child
pornography; 18 U.S.C. § 2252A(a) (2), receiving and distributing
child pornography in interstate commerce by computer; and §
225?A(a) (1), the transportation of child pornography in interstate

commerce, have occurred in Boone County, West Virginia, within the
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 3 of 18 PagelD #: 54

Southern District of West Virginia, and that evidence of those
violations is presently stored at the premises owned, controlled
or operated by MeWe.com, an electronic service provided

headquartered at 11874 Juniette Street, Culver City, CA 90230.

IIL. STATUTORY AUTHORITY

 

3. The investigation concerns potential violations of 18
U.S.C. §§ 2?257A(a){1i), (2), and (5){(B), relating to matters

involving the sexual exploitation of minors.

a. 18 U.S.C. 2252A {a)(1) prohibits any person from
knowingly mailing, transporting, or shipping child
pornography in interest or foreign commerce by any
means, including by computer.

b. 18 U.S.C. § 2252A(a)(2) prohibits any person from
knowingly receiving or distributing any child
pornography that has been mailed or shipped or
transported in interstate or foreign commerce by
any means, including by computer,

Cc. 18 U.S.C § 2252A(a) (5) (B) prohibits any person from
knowingly possessing any book, magazines,
periodicals films, video tapes computer disk or
other matter that contains an image of child
pornography that has been mailed, or shipped or
transported in interstate or foreign commerce by
any means including computer, or that was produced
using materials mailed, or shipped or transported
in interstate or foreign commerce by any means
including computer,

4, The following definitions apply to this Affidavit and

its Attachments.
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 4 of 18 PagelD #: 55

The term “minor,” as defined in 18 U.S.C. § 2256({1),
refers to any person under the age of eighteen
years.

The term “sexually explicit conduct,” 18 U.S.C. §
27256(2) (A) (i-v), is defined as actual or simulated
(a) sexual intercourse, including genital-genital,
oral-genital, anal-genital, or oral~anal, whether
between persons of the same or opposite sex; {[b)
bestiality; (c} masturbation; (d) sadistic or
masochistic abuse; or {e) lascivious exhibition of
the genitals or pubic areas of any person.

The term “visual depiction,” as defined in 18
U.S.C. § 2256(5), includes undeveloped film and
videotape, data stored on computer disk or other
electronic means which is capable of conversion
into a visual image, and data which is capable of
conversion into a visual image that has been
transmitted by any means, whether or not stored in
a permanent format.

The term “computer,” as defined in 18 U.85.C. §
1030{e) (1), means an electronic, magnetic, optical,
electrochemicai, or other high speed data
processing device performing logical, arithmetic,
or storage functions, and includes any data storage
facility or communications facility directly
related to or operating in conjunction with such
device.

The term “child pornography,” as defined in 18
U.S.C. § 2256(83, means any visual depiction,
including any photograph, film, video, picture, or
computer-generated image or picture, whether made
or produced by electronic, mechanical, or other
means of sexually explicit conduct, where

i. the production of such visual depiction
involves the use of a minor engaging in
sexually explicit conduct;
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 5 of 18 PagelD #: 56

ii. such visual depiction is a digital image,
computer image, or computer-generated image
that is, or is indistinguishable from, that of
a minor engaging in sexually explicit conduct;
or

jih. such visual depiction has been created,
adapted or modified to appear that an
identifiable minor is engaging in sexually
explicit conduct,

ff

The terms “records,” “decuments,” and “materials,”
as used herein, include all information recorded in
any form, visual or aural, and by any means, whether
in handmade form (including, but not limited to,
writings, drawings, painting}, photographic form
(including, but not limited to, microfilm,
microfiche, prints, slides, negatives, videotapes,
motion pictures, photocopies), mechanical form
(including, but not limited to, phonograph records,
printing, typing) or electrical, electronic or
Iagnetic form (including, but not limited to, tape
recordings, cassettes, compact disks, electronic or
magnetic storage devices such as floppy diskettes,
hard disks, CD-ROMs, digital video disks (DVDs),
Personal Digital Assistants (PDAs}, Multi Media
Cards (MMCs), memory sticks, optical disks, printer
buffers, smart cards, memory calculators,
electronic dialers, Bernoulli drives, or electronic
notebooks, as well as digital data files and
printouts or readouts from any magnetic, electronic
notebooks, as well as digital data files and
printeuts or readouts from any magnetic, electrical
or electronic storage device).

“Tnternet Service Providers” (ISPs), as used
herein, are commercial organizations that are in
business to provide individuals and businesses
access to the Internet. ISPs provide a range of
functions for their customers including access to
the Internet, web hosting, email, remote storage,
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 6 of 18 PagelD #: 57

and co~locations of computers and other
communications equipment.

h. “Internet Protocol address” (IP address), as used
herein, is a code made up of numbers separated by
dots that identifies a particular computer on the
Internet, Every computer requires an IP address to
connect to the Internet. TP addresses can by
dynamic, meaning that the ISP assigns a different
unique number to a computer every time it accesses
the Internet. IP addresses might aiso be static if
an ISP assigns a user’s computer a particular IP
address each time the computer accesses the

Internet,
i. “Domain names” are common, easy to remember names
associated with an IP address. For example, a

domain name of www.usdoj.gov refers to the IP
address of 149.101.1.32. Domain names are
typically strings of alphanumeric characters, with
each level delimited by a period.

1. “Website” consists of textual pages of information
and associated graphic images. The textual
information is stored in a specific format known as
Hyper-Text Mark-up Language (HTML) and is
transmitted from web servers to various web clients
via Hyper-Text Transport Protocol (HTTP).

k, A “Preservation Letter” is a letter governmental
entities may issue to Internet providers pursuant
to 18 U.S.C. § 2703{(f} to ensure that the Internet
Providers preserve records in their possession,
The preservation of such records is necessary given
the dynamic nature of digital records that may be
deleted,

5. The legal authority for this search warrant application
is derived from 18 U.S.C, §§ 2701-2711. 18 U.S.C. § 2703 (c) (A)

allows for nationwide service of process of search warrants for

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 7 of 18 PagelD #: 58

the contents of electronic communications. Pursuant to 18 U.S.C,
§ 2703, a government entity may require a provider of an electronic
communication service or a remote computing service to disclose a
record or other information pertaining to a subscriber or customer
of such service pursuant to a warrant issued using procedures
described in the Federal Rules of Criminal Procedure by a court
with jurisdiction over the offense under investigation.

4. This Court has jurisdiction to issue the requested
warrant as it is “a court of competent jurisdicticn” as defined by
18 U.S.C. § 2711. Specifically, the Court is “a district court of
the United States (including a magistrate judge or such a court)

. that - has jurisdiction over the offense being investigated.”
18 U.S.c. § 2711(3) (A) (i). The investigation reveals that there
is probable cause to believe that the target, Greg Alan WEYMES,
engaged in illegal conduct, as referenced in this Affidavit, from
and within the Southern District of West Virginia. See 18 U.S.C.

§ 3237; see also 18 U.S.C. §§ 3231 and 3232.

IV. BACKGROUND REGARDING COMPUTERS, THE INTERNET AND EMAIL

7. I have had both training and experience in the
investigation of computer-related crimes. Based on my training,

experience and knowledge, I know the following:
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 8 of 18 PagelD #: 59

a. Computers and computer technology have
revolutionized the way in which child pornography
is produced, distributed, and utilized. It has

also revolutionized the way in which child
pornography collectors interact with each other.
Child pornography formerly was produced using
cameras and film (either still photography or
movies). Darkroom facilities and a significant
amount of skill were required in order to develop
and reproduce the photographic images. As a result,
there were definable costs involved with the
production of pornographic images. To distribute
these images on any scale also required significant
resources. The photographs themseives were
somewhat bulky and required secure storage to
prevent their detection by the public. The
distribution of these wares was accomplished
through a combination of personal contact,
mailings, and telephone calls. Any reimbursement
would follow these same paths.

b. The development cf computers has added to the
methods used by child pornography collectors to
interact with and sexually exploit children.
Computers serve four functions in connection with
child pornography. These are production,
communication, distribution, and storage.

Cc. Child pornographers can now transfer photographs
from a camera in a computer-readable format. With
the advent of digital cameras, the images can now
be transferred directly onto a computer. A device
known as a modem allows any computer to connect to
another computer through the use of telephone,
cable, or wireless connection. Electronic contact
can be made to literaliy millions of computers
around the world. The ability to produce child
pornography easily, reproduce it inexpensively, and
market it anonymously (through electronic
communications} has drastically changed the method
of distribution and receipt of child pornography.

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 9 of 18 PagelD #: 60

Child pornography can be transferred via electronic
mail or through file transfer protocols (FTP) to
anyone with access to a computer and modem,? Because
of the proliferation of commercial services that
provide electronic mail service, chat services
{i.e., “Instant Messaging”), and easy access to the
Internet, the computer is a preferred method of
distribution and receipt of chiid pornographic
materials among pornographers.

d. The computer’s ability to store images in digital
form makes the computer itself an ideal repository
for child pornography. The size of the electronic
storage media {commonly referred to as the hard
drive) used in home computers has increased
tremendously within the last several years. These
drives can store hundreds of thousands of images at
very high resolution.

e. The Internet and its World Wide Web afford
collectors of child pornography several different
venues for obtaining, viewing, and trading child
pornography in a relatively secure and anonymous
fashion.

£. Collectors and distributors of child pornography
also use online resources to retrieve and store
child pornography, including services offered by
Internet Portals such as Yahoo!, Inc. and Google,
Inc., among others. The online services allow a
user to set up an account with a remote computing
service that provides e-mail services as well as
electronic storage of computer files in any variety
of formats. A user can set up an online storage
account from any computer with access to the
Internet, Even in cases where online storage is

 

2 Phe Pile Transfer Protocol ("FTP”’) is a protocol that defines how
files are transferred from one computer to another. One example,
known as “anonymous FTP,” allows users who do not have a login
name ox password to access certain files from another computer,
and copy those files to their own computer.

9

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 10 of 18 PagelD #: 61

used, however, evidence of child pornography can
often be found on the user’s computer.

q. As is the case with most digital technology,
communications by way of computer can be saved or
stored on the computer used for these purposes.
Storing this information can be intentional, i.e.,
by saving an e-mail as a file on the computer or
saving the location of one’s favorite websites in,
for example, “bookmarked” files. Digital
information can also be retained unintentionally,
e.g., traces of the path of an electronic
communication may be automatically stored in many
places (e.g., temporary files or ISP client
software, among others). In addition to electronic
communications, a computer user's Tnternet
activities generally leave traces or “footprints”
in the web cache and history files of the browser
used. A forensic examiner often can recover
evidence suggesting whether a computer contains
peer-to-peer software, when the computer was
sharing files, and some of the files which were
uploaded or downloaded, Such information is often
maintained on the computer indefinitely until
overwritten by other data.

Vv. BACKGROUND ON THE NATIONAL CENTER FOR MISSING AND EXPLOITED
CHILDREN’ S CYBERTIPLINE

 

a. Based on my training and experience, and publicly-
available information, I know that the National Center for Missing
and Exploited Children (“NCMEC”) is a nonprofit, nongovernmental
organization in Alexandria, Virginia, that works with law
enforcement on issues related to missing and sexually exploited

children. One of the services provided and administered by NCMEC

16

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 11 of 18 PagelD #: 62

is its CyberTipline, which serves as the national clearinghouse
for leads regarding sexual exploitation crimes against children.

9. fn addition to reports from the general public, Title

18, United States Code, Section 2258A requires all providers of
an electronic communication service or remote computing service
to the public through a facility or means of interstate or foreign
commerce, to report “apparent child pornography” to NCMEC via the
CyberTiplLine. Leads are reviewed by specially-trained analysts,
who examine and evaluate the reported content, add related
information that may be useful to law enforcement, use publicly-
availabie search tools to determine the geographic location of
the apparent criminal act, and ultimately provide all of the
gathered information to the appropriate law enforcement agency
for review and possible investigation.

10. The CyberTipline receives reports, known as CyberTip
Reports, on the following types of criminal conduct: possession,
manufacture and distribution of child pornography; online
enticement of children for sexual acts; child prostitution; sex
tourism involving children; child sexual molestation; unsolicited
obscene material sent to a child; misleading domain names; and
misleading words or digital images on the Internet.

11. The CyberTip Reports will vary in detail depending on
the nature of the report, and which entity submits it. The reports

can include information (1) relating to the identity of any

Li

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 12 of 18 PagelD #: 63

individual who appears to have violated federal law by committing
or attempting to commit the criminal conduct described above; {2)
historical information on when or how a customer or subscriber of
an electronic communication service or remote commuting service
uploaded, transmitted, or received apparent child pornography; (3)
geographical information on the involved individual or website,
which may include the IP Address or verified billing address or
geographic identifying information, including area code or zip
code; (4) any images of apparent child pornography; and (5) the
complete communication containing any image of apparent child
pornography. See 18 U.S.C. § 225B8A(b). Also, as will be
illustrated below, CyberTip Reports can be supplemented and made

in connection with other CyberTip Reports.

VI. BACKGROUND ON MeWe.com

 

12. MeWe.com is a social networking website and cellular
phone application that was launched in 2016 and is owned and
operated by technology company Sgrouples, Inc, based in Culver
city, California. MeWe.com developed in order to allow
individuals with similar interests to connect online and in
person. MeWe.com allows registered users to utilize the social
media platform on any internet capable and/or mobile devices.
MeWe.com touts itself as a social media platform that is focused

on the privacy of its users and does not sell the information of

12

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 13 of 18 PagelD #: 64

its users to third parties, In order to use the
website/application, a user must first register on MeWe.com. To
do this, the user designates a username that will serve as their
username to communicate with other users. The user must also
designate either a cellular phone number or an email address in
order to verify registration as a MeWe.com user. Once the user
provides either a phone number or an email address, MeWe.com sends
a code to either the cellular phone in the form of a text message
or by email, depending on which confirmation method the user chose
to provide to MeWe.com during the registration process. During
the registration process, the user must acknowledge having read
the terms of service that outline (among other prohibitions} that
posting any pornographic content on MeWe.com is prohibited, and
that MeWe.com monitors the transmissions of its users to ensure
compliance with the terms of use. After completing the
registration process, users can communicate online via text
and/or chat group and send/receive pictures and videos.

13, Most of the social networking and remote storage software
applications keep logs of each upload, access, and/or download
event. Often a forensic examiner, using these logs, can determine
the IP address from which a particular file was obtained, uploaded,
or downloaded, MeWe.com, like most other social media
applications, has developed a monitoring system to detect if their

service may have been used to transmit or store child pornography.

13
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 14 of 18 PagelD #: 65

Once MeWe.com detects and logs the transmission of child
pornography by one of its users, MeWe.com makes a report to NCMEC
of the date, time, and IP addressfes) of the transmission.
MeWe.com aliso provides the content of the suspected illegal

transmission.

VII. FACTS ESTABLISHING PROBABLE CAUSE

14. On January 14, 2020, HST in Charleston, West Virginia
received information from NCMEC, documented in CyberTipline report
58504599, regarding MeWe.com account “Greg W”, also identified by
email address gregw6z¢hotmail.com.

15. The report was filed with NCMEC on October 31, 2019 by
representatives of MeWe.com and documented that from October 1,
2019, 13:38:05 UTC (Coordinated Universal Time) through October 2,
2019, 21:18:19 UTC, MeWe user “Greg W” uploaded 22 (twenty-two)
image files belleved to contain child pornography. The image files
were uploaded from Internet Protocol (IP) addresses
184.14.101.186, 209.33.121.182, 74.195.13.104, 99.203.17.209 and
108.113.229.6, The report further advised that all images were
viewed by MeWe.com personnel.

16. Three of the images files are described below based on
your affiant’s observations of the content: |

a, Image file - elbb744c29208147af3090da52d18370. jpg

depicts a female between the age of 15 and 25 years of age

14

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 15 of 18 PagelD #: 66

performing oral sex on a nude female toddler between 2 and 3 years
of age.

b. Image file- img(2).png depicts an adult female
performing oral sex on a nude prepubescent male who is erect. The
male appears to be between 4 and 6 years of age

c. Image file - 922a9f£5e3315e92867TaB7dc2fddi4650. jpg
depicts a prepubescent naked female, laying on her back and wearing
thigh-high leg stockings that cover from her knees down, with her
legs in the air. The female has a sexual toy in her right hand,
inserting it into her vagina, and an adult male’s penis can be
seen in the foreground of the image.

17. Your affiant observed while reviewing the CT report that
it was linked to a second CyberTipline report (CT 59070900) by
ancther email address also using “gqregw62” as well as IP address
74,195.13.104 and 209.33.121.182.

18. Your affiant requested CT report 59070900 from NCMEC and
received that report on February 25, 2020. Upon review, CT report
59670900 was filed with NCMBC on November 6, 2019 by
representatives of MeWe.com and documented that from October 12,
2019, 19:00:11 UTC (Coordinated Universal Time} through November
6, 2019, 15:57:58 UTC, MeWe,com user “buzza w” uploaded 26 (twenty-
six) image files believed to contain child pornography. The image
files were uploaded from many different IP addresses, but of note,

974.195.413.104 and 209.33.121.182, as mentioned in paragraph 15,

15

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 16 of 18 PagelD #: 67

were also used to log into “buzza w” account. The report further
advised that all images were viewed by MeWe.com personnel.

19, Two of the images files are described below based on

 

your affiant’s observations of the content:

a. image file - image(2)(1)(1).jpg depicts two
prepubescent female minors with a prepubescent male minor. One of
the females appears nude (only the face of the second female is
visible) and the female is digitally manipulating the prepubescent
male’s penis, which appears erect.

b. Image file - img(3).png depicts a clothed aduit
female performing oral sex on a prepubescent male, who is sitting
upright and clothed, but his pants and underwear are pulled down.

20. Further review cf report 59070900 reveals that “buzza w”
registered an email account of gregw62@ymail.com.

21. On January 16, 2020, your affiant issued = an
administrative subpoena to Frontier Communications for subscriber
information for IP address 184.14.101.186, referenced in paragraph
15, for the date and time of October 2, 2019 between 21:15:00 and
21:30:00 UTC. On January 16, 2020, Frontier Representatives
responded with the following subscriber information:

TP: 184.14.101.186
Session Start: 2019-09-30 13:55:58 UTC
Session End: 2019-10-06 01:39:42 UTC

Email Address: gregw62@frontier.com

16

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 17 of 18 PagelD #: 68

Name: Greg Weynes [sic]
Address: bso, Ridgeview, WV 25169
Customer Number:
Connect Date: 03-03-2016
22. West Virginia Department of Motor Vehicles show a Greg
Alan WEYMES, license number “Ul07%, with an address of
, Ridgeview, Boone County, WV 25169,
23. On February 27, 2020, your affiant submitted a request
for preservation of evidence/records to MeWe.com relating to
accounts for “Gred W* /qreqw62@hotmail.com and “buzza

w" /qregw62@ymail.com.

VIII. CONCLUSION

24, Based on the aforementioned factual information, and my
training and experience, your affiant respectfully submits that
there is probable cause to believe that the user of the MeWe.com
account {(s} “Greg W’ /qreqw62Ghotmail.com and “buzza
w’/qreqw62@ymail.com, has committed a violation of Title 18,
United States Code, Sections 2252Afa) (1), 2252A(a)(2), and
2252?A1a)(5)(B) and that evidence of those offenses, as more fully
described in Attachment B, is presently contained in the MeWe.com
accounts located on the computer system or server in the control

of MeWe.com. Your affiant requests MeWe.com be ordered to disclose

17

 
Case 2:21-mj-00051 Document 10-1 Filed 03/16/21 Page 18 of 18 PagelD #: 69

the above information to

issuance of this warrant.

the government within 14 days of the

f

nf. Lore,

SPECIAL AGENT MICHAEL D.“fLEENER
DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

Subscribed. ape affirmed via telephonic means

on this

day of April,

2020;

 

NC A fo ye
\ oe” | U
Uf \ JAn Cae AE
DWANE L. TINSEL rE

_UNTTED STATES ‘MAGISTRATE JUDGE

18

 
